Seevers, J.
— I concur in the result reached in the foregoing opinion, but as I understand it goes further than I am willing • to go. That evidence is admissible to show that the mind or *630memory- of a witness lias become impaired or abnormal by reason of disease I.think is true, and this in substance the plaintiff offered 'to show, but he went farther and by another question offered to show the “effect of the injury upon defendant’s memory, as to money and finances in particular.” This was not in my judgment admissible. The impaired or abnormal condition of the mind being shown the effect was for the •jury to determine.